PER CURIAM.
Aside from the contention that the verdict in this, an accident case, was against the weight of evidence—a point upon which the judgment will not be reversed, in view of the conflicting material evidence adduced by the respective parties—the appellant rests upon exceptions taken to rulings of the learned court. Three were to the exclusion, upon the plaintiff’s redirect, of questions calling for testimony he had already given; three others were to permit*272ting a witness to explain on his redirect what he had said on his cross; another was to the court’s refusal to charge that the rights of the plaintiff and his truck and the defendant’s car were equal on Second avenue, which, as the collision was on a block between the streets, would have been contrary to settled law (Fleckenstein v. Railroad Co., 105 N. Y. 656, 11 N. E. 951); another, to a negative conclusion of law, applicable only to a situation not shown in the evidence; still another, to using the words “if imprudent” in a paraphrase of the familiar doctrine as to contributory negligence, which had been charged more than once in more customary form; and lastly to referring to a police officer as the “plaintiff’s witness,” which in that form occurs nowhere in the charge but only that “the plaintiff himself put upon the stand a policeman,” and that was fact. Each of the rulings and remarks adverted to was proper.
Judgment affirmed, with costs to the respondent.